Case 2:18-cv-08518-RGK-AFM Document 80 Filed 06/17/19 Page 1 of 1 “ee ID #:416
CLEAR FORM

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CASE NUMBER:

2:18-cv-8518-RGK-AFM

COVVES, LLC,

Vv. Plaintiff(s)

 

DILLARDS, INC., et. al.,
NOTICE OF
MEDIATION DATE

Defendant(s).

 

YOU ARE HEREBY NOTIFIED THAT THE PANEL MEDIATOR HAS SCHEDULED A MEDIATION
IN THE ABOVE-CAPTIONED CASE

for Thursday, October 17, 2019 at 10:00 [vJam. / [_]p.m.

LOCATION: US. District Court, Central District, 350 West 1st Street, 4th Floor, Los Angeles, CA 90012

 

The mediation session must be completed and an ADR-03 Report must be filed on or before the
Court-ordered completion date.

 

 

Continuances are not favored and can only be granted by the Mediator up to the Court-ordered completion
date. Absent extraordinary circumstances, parties cannot request a continuance within three (3) business
days of a scheduled mediation.

Dated: June 17, 2019 Panel Mediator: Erica Bristol
Address: 16133 Ventura Boulevard, 7th Floor

Encino, California 91436
ericab@ebmediate.com
Phone: (818) 753-2326

 

 

ADR-13 (01/12) NOTICE OF MEDIATION DATE Page 1 of 1
